Citation Nr: 0417068	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-27 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.  He died in November 2002.  The appellant is 
the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
the cause of the veteran's death.  Appeal has been perfected.  

The appellant waived her right to a personal hearing before a 
Veterans Law Judge of the Board.  See appeal to the Board, VA 
Form 9.

On June 16, 2004, the Board granted the appellant's motion to 
advance her appeal on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The death certificate indicates that the veteran died in 
November 2002, due to respiratory failure, which in turn was 
due to, or a consequence of, chronic obstructive pulmonary 
disease (COPD).  He died at his daughter's home.  An autopsy 
was not performed.  

At the time of the veteran's death, service connection was in 
effect for residuals of a gunshot wound to Muscle Group XI, 
in the left lower leg, evaluated as 30 percent disabling.  
Service connection also was in effect for paralysis of the 
musculocutaneous nerve in the left leg, also evaluated as 30 
percent disabling.  The latter disability was attributed to 
the gunshot wound incurred in service.  See September 1945 
and December 1946 rating decisions.      

The veteran's service medical records, which include a 
December 1942 enlistment examination report and a September 
1945 certificate of disability for discharge, note no 
abnormalities concerning the pulmonary system, or complaints 
of respiratory problems.  In fact, the enlistment examination 
report specifically notes normal clinical findings for the 
lungs, and states that 1942 tuberculosis test results were 
negative.  There also is an August 1945 chest X-ray report 
indicating negative findings for active pulmonary disease.  
The only disability noted in the certificate of disability 
for discharge is that resulting from the above-referenced 
gunshot injury.  

In this appeal, the appellant maintains, essentially, that 
her late husband had chronic phlebitis resulting from the in-
service gunshot injury.  The veteran reportedly had undergone 
a "Greenfield" filter implantation to prevent pulmonary 
embolism resulting from phlebitis.  This surgical 
intervention purportedly did not take place in time to 
prevent pulmonary embolism, ultimately resulting in 
respiratory failure.  See April 2003 statement. 

Medical evidence dated in September 2002 documents three-day 
hospitalization noting assessments including respiratory 
failure and probable pulmonary embolism status post 
Greenfield filter placement.  In January 2003, Dr. M. J. P., 
M. D., a private physician, wrote that the veteran had had 
chronic phlebitis for many years, which suggests that he may 
have treated the veteran for phlebitis or other medical 
problems relevant to the issue on appeal.  Yet, the only 
medical report from him is the brief January 2003 report.  It 
is also noted that this physician signed the veteran's death 
certificate.  

The evidence to date, in sum, does not indicate the onset or 
manifestation of respiratory or pulmonary problems in 
service; however, there is post-service lay and medical 
evidence collectively suggesting that there could be a 
secondary causal relationship between residuals of an in-
service injury (phlebitis) and the ultimate cause(s) of 
death.  What is missing from the record to date is a medical 
opinion on the etiological, or causal, relationship linking 
the in-service injury and the cause(s) of death.  This 
evidence is the crux of the issue on appeal.
  
In light of the foregoing, this case is remanded to the RO 
for the following actions:
    
1.  Ask the appellant to identify all 
physicians, including Drs. M. J. P. and 
"Fleegler", and other medical/health 
care professionals, if any, who had 
treated the veteran for residuals of in-
service gunshot injury, phlebitis, and/or 
respiratory or pulmonary problems, 
including COPD, and provide information 
helpful for the RO to obtain their 
medical records.  Obtain and associate 
with the claims folder all such treatment 
and testing records.  The appellant 
should also be asked to provide any such 
relevant medical records now in her 
possession or control, but not currently 
of record.   

2.  After completion of the directives 
above, and following any other 
appropriate development, refer the claims 
file to appropriate VA medical 
specialist(s) for review of the file.  
Ask the specialist(s) for an opinion on 
whether it is as likely as not (that is, 
by a probability of 50 percent or 
greater) that there is an etiological 
relationship between the in-service 
gunshot injury residuals and the cause(s) 
of death.  The opinion should include a 
specific discussion of (a) whether 
phlebitis was a residual of the gunshot 
injury (i.e., caused or aggravated by the 
gunshot injury); and (b) if so, the 
relationship between phlebitis and the 
respiratory failure and/or COPD.  
Associate with the claims folder any 
medical reports/opinions resulting from 
this directive.   

3.  Review the claims folder again to 
determine whether service connection is 
warranted for the cause of the veteran's 
death.  If the decision remains adverse 
to the appellant, provide her and her 
representative a Supplemental Statement 
of the Case and give them an appropriate 
amount of time to respond to it.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	
                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

